Citation Nr: 0823700	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from March 10, 2000 to April 30, 2002, and as 50 percent 
disabling since May 1, 2002. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel






INTRODUCTION

The veteran had active service from December 1968 until 
August 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia granted service connection for PTSD 
(10%, from March 10, 2000).  During the pendency of this 
appeal, by a June 2005 rating decision, the RO increased this 
disability rating from 10% to 50%, effective May 1, 2002.  


FINDINGS OF FACT

1.  From March 10, 2000, until April 30, 2002, the veteran's 
PTSD was manifest by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks due to depressed mood, poor sleep and 
suspiciousness.  However, a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking were not shown.  

2.  Since May 1, 2002, the veteran's PTSD has not been 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  For the period from March 10, 2000, until April 30, 2002, 
the criteria for a 30% rating, but no more, for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2007).  

2.  For the period since May 1, 2002, the criteria for a 
rating in excess of 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that, once service connection is granted, 
the claim is substantiated, and additional notice is not 
required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records.  In June 2004, he 
was afforded a formal VA examination. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for PTSD, 
relating back to an initial disability rating issued in 
October 2004.  As such, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

PTSD is evaluated under the general rating formula for mental 
disorders. See 38 C.F.R. § 4.130, DC 9411. Under this general 
rating formula, a 10% rating is warranted when the evidence 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30% rating is assigned when the evidence shows occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50% evaluation is warranted where the evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

In order to be entitled to a 70% rating under DC 9411, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100% rating requires evidence of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The veteran's PTSD has been rated as 10 percent disabling 
prior to May 1, 2002, and as 50 percent disabling since May 
1, 2002. He asserts that he is entitled to a higher rating 
for each of these periods. The Board will examine his 
entitlement to a higher rating for each period in turn.

        A.  March 10, 2000, to April 30, 2002

Based on a review of the record, the Board finds that a 30 
percent rating is warranted from March 10, 2000 until 
April 30, 2002. Indeed, a 10 percent rating is intended to 
reflect only mild or transient symptoms that only 
occasionally impair the veteran occupationally.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Here, however, the competent 
evidence demonstrates that the veteran has continuing 
symptoms of PTSD. 

For example, an September 2000 VA psychological treatment 
note indicates that the veteran experienced depression, sleep 
disturbances, intrusive recollections, nightmares of 
traumatic events three to four times a week depending on 
current stress levels, severe flashbacks, hallucinations of 
dead friends killed in Vietnam, memory lapses, self-
isolation, intense anger, distrust of others, social 
avoidance, irritability, hypervigilance, exaggerated startle 
response, and difficulty concentrating.  

A statement in support of his claim submitted in September 
2001 also noted sleeping problems. Additionally, a VA 
cognitive behavioral therapy treatment note from November 
2000 noted that the veteran was depressed and "full of 
anger." A May 2002 VA psychiatric treatment record indicates 
that the veteran used substances to self-medicate for 
auditory and visual hallucinations.  

Overall, due to the regularity of treatment and persistency 
of PTSD complaints, the veteran's symptomatology cannot 
fairly be characterized as transient. Further, his symptoms 
also generally appear to be more than mild in degree given 
his persistent depressed mood, anger issues and sleep 
impairment. 

Based on the foregoing, the currently assigned 10 percent 
evaluation for the veteran's PTSD in effect from March 10, 
2000, until April 30, 2002, is found to under-represent the 
consistency and severity of his disability picture. Indeed, 
the evidence is determined to be more consistent with the 
next-higher 30 percent rating which addresses symptoms of 
depressed mood, poor sleep, and suspiciousness, all of which 
have been demonstrated in the record.

While it is determined that a 30 percent evaluation is 
appropriate for PTSD from March 10, 2000, until April 30, 
2002, the Board finds that the preponderance of the evidence 
is against a rating in excess of that amount for this period. 
This is because the veteran has not been shown during this 
period to have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(stipulating the criteria necessary for a 50% rating for 
PTSD).  

        B.  Since May 1, 2002

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for the period since May 1, 2002. For example, the competent 
evidence does not demonstrate that the veteran has suicidal 
ideation consistent with the next-higher 70 percent rating. 
Upon VA examination in June 2004, suicidal ideation was 
absent. Additionally, VA treatment records dated in May 2002, 
November 2002, October 2003, and May 2004 show that the 
veteran denied any suicidal ideation.

Regarding any speech or thought disorders, the Board notes 
the evidence does not show that his speech was intermittently 
illogic, obscure, or irrelevant. For instance, during his VA 
examination in June 2004, the examiner noted that his speech 
and communication were within normal limits, thought 
processes were appropriate, and memory was within normal 
limits.  

A May 2002 VA psychiatric treatment record noted that the 
veteran's speech was coherent. The treatment note also 
documents that the veteran's recent and remote memory were 
grossly intact and his thought processes were organized and 
without looseness of associations. The objective evidence 
discussed above, does not show that he has any speech or 
thought disorders that would rise to the level of 
occupational and social impairment as contemplated by the 
next-higher 70 percent evaluation for the rating period on 
appeal.

The objective evidence of record also fails to demonstrate 
obsessional rituals which interfere with routine activities. 
Moreover, while the veteran has complained of depression, 
panic attacks have not been reported. The evidence of record 
additionally discusses the veteran's poor concentration, 
hypervigilance, problems relating to others, and social 
isolation. However, the VA examiner in June 2004 found that 
his judgment was not impaired and he appeared to pose no 
threat of persistent danger or injury to self or others. 
Moreover, the examiner also found that his behavior was 
appropriate.

The evidence of record also does not demonstrate any spatial 
disorientation. Rather, VA treatment records dated in May 
2002 and the June 2004 VA examination indicate that he was 
oriented. 

Additionally, the June 2004 examination report revealed that 
his dress was appropriate and that he was able to maintain 
proper hygiene. There is no other evidence of record 
inconsistent with these findings. Therefore, the evidence 
does not reflect that he has any neglect of personal 
appearance and hygiene.

The evidence of record reveals the veteran may have an 
inability to maintain effective relationships. Specifically, 
the June 2004 VA examination noted that the veteran has 
difficulty establishing and maintaining effective work and 
social relationships because of ongoing anxieties. The 
relationship issues described however, do not rise to the 
level of occupational and social impairment as contemplated 
with the next-higher 70 percent rating.

The Board has also considered VA treatment records dated in 
May 2002, June 2002, July 2002, August 2002, October 2003, 
May 2004, August 2004, and a June 2004 VA examination which 
reveal that the veteran has continued to have sleep 
impairment, including the presence of nightmares. 
Additionally, it is noted that although the veteran reported 
hallucinations in a May 2002 psychiatric VA treatment record; 
hearing voices in a June 2002 VA treatment record; and 
intermittent auditory hallucinations in a February 2004 VA 
treatment record; the examiner in the VA June 2004 report 
noted that there was no hallucination history present and at 
time of examination no hallucinations were observed. 

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology has 
been accounted for in the 50 percent evaluation currently 
assigned and that the overall weight of the evidence does not 
reveal a disability picture most nearly approximating the 
next-higher 70 percent rating.

In reaching this conclusion, the Board has considered the 
veteran's Global Assessment of Functioning (GAF) scores since 
May 1, 2002.  In this regard, GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Additionally, scores ranging from 61 to 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

During this period, his GAF scores ranged from 55 to 65.  As 
noted above, such scores show no more than moderate 
symptomatology.  As such, they do not indicate that the 
veteran's PTSD disability picture more approximates a 70 
percent rating. 

Indeed, as already discussed, the competent evidence does not 
show suicidal ideation, obsessional rituals, impaired impulse 
control, or neglect of personal appearance and hygiene due to 
his PTSD. Additionally, while hallucinations have been 
reported by the veteran, the June 2004 VA examiner found that 
there was no delusion observed, nor were there hallucinations 
observed at time of examination. 

The Board has considered the statements from the veteran 
regarding his service-connected PTSD (including in particular 
his belief that his disability picture more closely resembles 
a 70 percent rating).  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

The Board acknowledges the veteran's belief that his symptoms 
are of such severity to warrant a higher rating.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
veteran's assessment of the severity of his disability.  As 
such, the Board finds that a 50 percent evaluation, but no 
more, is warranted during this period on appeal.

	C.  Extraschedular Consideration

Additionally, the evidence does not reflect that at any time 
during the current appeal the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted at any time during the current appeal.  


ORDER

A 30 percent disability rating, but no more, for PTSD is 
granted for the period from March 10, 2000, until April 30, 
2002, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 50 percent for the period since May 1, 
2002, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


